Citation Nr: 0502420	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-34 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for muscle strain of 
the left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a skin disorder, 
claimed as secondary to herbicidal exposure.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) located in 
Atlanta, Georgia.  In May 2002, the RO issued a rating 
decision by which service connection for headaches and a skin 
condition was denied.  A compensable disability rating was 
established for the veteran's service-connected left knee 
disability in a July 2002 rating decision.  The veteran's 
notice of disagreement with these issues was received in 
February 2003.  After a Statement of the Case (SOC) was 
issued, the veteran perfected his appeal in November 2003.  
In July 2004 correspondence, the veteran withdrew the request 
for the hearing before a Veterans Law Judge.

The Board notes that service connection for a skin disability 
was denied by the RO in May 1987.  That decision did not 
address exposure to herbicides as the theory of entitlement.  
The veteran did not appeal this determination and it became 
final.  The veteran is now contending his skin disability was 
caused by his exposure to herbicides in service, and this 
decision addresses that theory of entitlement.   


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues decided herein has been developed and obtained and all 
due process concerns have been addressed.

2.  The veteran's left knee disability is not productive of 
flexion limited to 30 degrees or less; or of extension 
limited to 15 degrees or more; or of recurrent subluxation or 
lateral instability.  
 
3.  The veteran does not have a skin disorder linked to 
herbicide used in Vietnam.  

4.  Competent medical evidence does not indicate the veteran 
has been diagnosed with a current, chronic headache 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for muscle strain of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.20, 4.40, 4.71a, Diagnostic Codes 5024, 5257, 5260, 
5261 (2004).

2.  A skin disability was not caused by herbicide exposure in 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).

3.  Headaches were not incurred in or aggravated by the 
veteran's period of service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA.  VA must notify the 
claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Prior to adjudication of his claims, the veteran was 
notified by letter in February 2002 of the principles of 
service connection, including on a presumptive basis, and 
that evidence was needed demonstrating a greater level of 
disability than previously assessed was needed for his 
increased rating claim.  The letter included a Veterans Claim 
Assistance Act attachment in which the veteran was requested 
to complete authorization forms for any additional private 
records.  The veteran responded the next month and indicated 
that his medical records were available at a VA medical 
facility.

In August 2003, the veteran was again sent a letter regarding 
his claims and informed of the evidence necessary to 
establish entitlement to the benefits sought.  The letter 
also informed him that VA would make reasonable efforts to 
obtain evidence relevant to his claims but that he had to 
provide VA with enough information about the evidence so that 
a request could be made.  He was reminded that while VA would 
help him obtain evidence, ultimate responsibility for 
providing the information and evidence to support his claim 
remained with him.  He was specifically asked to send the 
requested evidence and provided with information of where to 
send the evidence and thus may be considered advised to 
submit any pertinent evidence in his possession for his 
claims.
 
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Accordingly, the Board considers the 
VA's notice requirements have been met in this case and any 
issue as to timing regarding complete notice to not have 
prejudiced the veteran.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Here, the veteran has not submitted evidence of a 
current chronic headache disability.  Accordingly, a VA 
examination has not been ordered with respect to that issue.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Nor 
was he afforded an examination for his skin claim since he 
does not have a skin disability recognized by competent 
authority as linked to herbicide use in Vietnam.  He was 
afforded a VA examination for his increased rating claim.  
See 38 C.F.R. § 3.159(c)(4) (2004).  The resulting report has 
been obtained.  His VA medical records were obtained.

The veteran has not identified additional evidence or 
authorized the request of evidence not of record.  Therefore, 
the Board concludes that no further assistance to the veteran 
regarding development of evidence is required, and would be 
otherwise unproductive and futile.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West 2002); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).

Increased Rating Claim

The veteran is service connected for muscle strain of the 
left knee.  When an unlisted condition is encountered it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomotology are closely 
analogous.  38 C.F.R. § 4.20 (2004).  The RO has rated the 
veteran's service-connected muscle strain as analogous to 
tenosynovitis, which is evaluated based on limitation of 
motion of the affected part.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5024 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2004).

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2004).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or misaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2004).  The evaluation of the 
same disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2004).

Under applicable criteria, a 10 percent evaluation is 
assigned for limitation of flexion of the knee to 45 degrees.  
A 20 percent rating is assigned with limitation of flexion to 
30 degrees.  Diagnostic Code 5260.  Limitation of extension 
to 10 degrees is assigned a 10 percent rating under 
Diagnostic Code 5261, and a 20 percent rating under this Code 
is assigned with limitation of extension to 15 degrees.  
Diagnostic Code 5257 contemplates other knee impairment and 
with slight recurrent subluxation or lateral instability, a 
10 percent rating is assigned.  A 20 percent rating is 
assigned when such impairment is moderate.  

The veteran's VA medical records have been thoroughly 
reviewed and do not reflect treatment for his left knee.  He 
was afforded a VA examination in May 2002.  The examination 
report shows that the veteran complained of pain, weakness, 
stiffness, swelling, inflammation, instability, dislocation, 
locking, fatigue and lack of endurance.  In contrast, the 
examination report shows that the veteran had a normal gait, 
did not require a device for walking, and there were no signs 
of abnormal weight bearing.  The report specifically 
indicates the veteran did not have limited function of 
standing or walking.  The appearance of the knee joint was 
within normal limits and the veteran had range of motion from 
zero degrees extension to 135 degrees flexion (at which point 
there was pain).  Drawer test and McMurray's test were within 
normal limits.  The report shows that pain was the major 
limitation to active range of motion for the left knee join 
with additional limitation by weakness and lack of endurance.  
The report shows that the veteran had no constitutional signs 
of arthritis and an X-ray revealed a normal study.  The 
examiner indicated that the veteran activities should not be 
significantly reduced as a result of his left knee problem.

While pain, weakness and lack of endurance, apparently 
limited the veteran's knee motion, this only caused a 5 
degree loss of flexion, and no limitation of extension.  
(Normal knee motion is from 0 degrees to 140 degrees.  
38 C.F.R. § 4.71, Plate II.)  The May 2002 VA examination 
report specifically reflects that the examiner believed the 
veterans' activities would not be significantly reduced as a 
result of his left knee.  As such, the Board concludes that 
the veteran's limitation of function does not more closely 
approximate knee flexion limited to 30 degrees.  See 
38 C.F.R. § 4.7 (2004).  As such, a higher disability rating 
is not warranted based on limitation of motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  Furthermore, 
while the veteran complained of instability of the knee, the 
May 2002 VA examination report failed to confirm that 
complaint, as testing was negative.  Accordingly, a separate 
rating based on instability or subluxation is also not 
warranted in the instant case.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).  

The Board has also considered whether the veteran is entitled 
to a higher disability rating under additional alternative 
diagnostic codes available to evaluate knee disabilities.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259 
(2004); but see 38 C.F.R. § 4.14 (2004).  The evidence of 
record, however, does not reflect the veteran has ankylosis 
of his left knee, episodes of locking of the left knee with 
effusion, or removal of any cartilage such that application 
of Diagnostic Code 5256, 5258, or 5259, respectively, would 
be proper.

In short, the preponderance of the evidence is against the 
veteran's increased rating claim.  The Board notes that when 
the preponderance of the evidence is against a claim, the 
doctrine of reasonable doubt is not for application.  See 
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

In reaching this decision, the Board notes that while the 
veteran complains of left knee pain, the May 2002 examination 
report shows that the veteran was to continue to do his 
activities and exercise his knee.  Consequently, his 
disability picture does not present manifestations that could 
be regarded as presenting an exceptional or unusual 
disability and the evidence is not reflective of factors that 
take it outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the disability 
at issue does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2004).




Service Connection Claims

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  Service connection may be established on a secondary 
basis for a disability, shown to be proximately due to, or 
the result of, a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2004).  

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

A veteran is entitled to a presumption of service connection 
if he is diagnosed with certain enumerated diseases 
associated with exposure to certain herbicide agents.  
38 C.F.R. § 3.309(e) (2004).  Regulations pertaining to Agent 
Orange exposure have expanded to include all herbicides used 
in Vietnam.  Unless there is affirmative evidence to the 
contrary, a veteran who served on active duty in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed to Agent Orange or similar herbicide.  38 U.S.C. § 
1116(f) (West 2002); 38 C.F.R. § 3.313a (2004).  Here, it is 
not clear whether the veteran may be considered entitled to 
the presumption of exposure to herbicides, but for purposes 
of this decision, it will be assume he was so exposed.  In 
this regard, under the authority granted by the Agent Orange 
Act of 1991, the Secretary of VA specifically determines, 
based on reports of the National Academy of Sciences (NAS) 
and other medical and scientific studies, diseases that may 
be presumed to have been caused by exposure to herbicidal 
agents.  The diseases for which service connection may be 
presumed due to an association with exposure to herbicide 
agents consist of chloracne or other acneform diseases 
consistent with chloracne, Type II diabetes, Hodgkin's 
disease, chronic lymphatic leukemia, multiple myeloma, non-
Hodgkin's disease, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, cancer of the lung, 
bronchus, larynx or trachea, and soft-tissue sarcoma other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma or 
mesothelioma.  38 C.F.R. § 3.309(e) (2004). 

The evidence of record shows that the veteran has been 
diagnosed widespread psoriasis and pityriasis rosea.  These 
are not among the diseases for which service connection may 
be presumed, and no competent authority has indicated the 
veteran's conditions are linked to any exposure to herbicides 
in service.  Under these circumstances, a basis upon which to 
grant service connection for the veteran's skin disorders has 
not been presented.  

In reaching this decision, the Board has considered the 
veteran's assertions, but the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layperson is generally not capable of 
opining on matters requiring medical knowledge).  As such, 
the veteran's assertion that he has a skin disability 
resulting from herbicidal exposure is not competent medical 
evidence.

With respect to the claim concerning headaches, the veteran's 
VA treatment records show that in August 2000 he complained 
of headaches, as recorded by a VA social worker.  The record 
does not contain an assessment of a chronic disability.  That 
person then referred the veteran to an attending physician in 
a follow-up visit.  The follow-up that then occurred in 
October 2000, shows that there was no history of chronic or 
recurrent headache.  Furthermore, the veteran failed to 
report for a neurologic examination scheduled in July 2001.  

Service connection requires the diagnosis of a current, 
chronic disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Absent this, a basis upon which to 
establish service connection for the claimed headache 
condition has not been presented, and the appeal in this 
regard must be is denied.  


ORDER

An increased rating for muscle strain of the left knee is 
denied.

Service connection for a skin disability is denied.

Service connection for headaches is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


